Citation Nr: 0516361	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-15 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972 and again from November 1973 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased (compensable) 
rating for bilateral hearing loss.  


FINDING OF FACT

The veteran has level I hearing in the right ear and level I 
hearing in the left ear. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and the 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for a compensable rating for bilateral hearing loss.  
Furthermore, the RO sent a letter to the veteran in 
August 2002, which asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the increased 
schedular rating claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That occurred here, and the veteran was also 
provided an opportunity to testify at a personal hearing.  He 
initially requested a videoconference hearing, and he later 
withdrew his request.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He underwent two examinations during this 
rating period in connection with his claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  




II.  Bilateral hearing loss 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in August 2002.   Pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
35
40
60
60
RIGHT
35
40
55
55

Average pure tone thresholds were 49 decibels in the left 
ear.  Speech recognition ability was 96 percent in the left 
ear.  Average pure tone thresholds were 46 in the right ear.  
Speech recognition was 96 percent in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is level I.  Level I and I 
hearing acuity combined equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The veteran underwent additional VA examination in August 
2003.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
40
50
60
60
RIGHT
35
45
50
55

Average pure tone thresholds were 53 decibels in the left 
ear.  Speech recognition ability was 100 percent in the left 
ear.  Average pure tone thresholds were 46 in the right ear.  
Speech recognition was 92 percent in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 42 and 49 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is level I.  Level I and I 
hearing acuity combined equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a higher evaluation.  Assignment of a specific 
disability evaluation for hearing loss is achieved by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to the veteran's situation as 
audiometry does not show puretone thresholds of 55 decibels 
or greater in the relevant frequencies and neither is it 
shown that puretone thresholds were 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  


ORDER

An increased compensable rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


